                 Case 5:17-cv-00220-LHK Document 1075 Filed 01/03/19 Page 1 of 8




 1   KEKER VAN NEST & PETERS LLP                         MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest                                  Richard S. Taffet (pro hac vice)
 2   Eugene M. Paige                                     richard.taffet@morganlewis.com
     Justina K. Sessions                                 101 Park Avenue
 3                                                       New York, NY 10178-0060
     633 Battery Street
     San Francisco, CA 94111-1809                        Telephone: (212) 309-0060
 4                                                       Facsimile: (212) 309-6001
     Telephone: (415) 676-2289
     Facsimile: (415) 397-7188
 5                                                       MORGAN, LEWIS & BOCKIUS LLP
     CRAVATH, SWAINE & MOORE LLP                         Geoffrey T. Holtz (SBN 191370)
 6                                                       Geoffrey.holtz@morganlewis.com
     Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com                              One Market, Spear Street Tower
 7                                                       San Francisco, CA 94105-1596
     Yonatan Even (pro hac vice)
     yeven @cravath.com                                  Telephone: (415) 442-1000
 8                                                       Facsimile: (415) 442-1001
     825 Eighth Avenue
 9   New York, NY 10019-7475
     Telephone: (212) 474-1000                           Attorneys for Defendant
     Facsimile: (212) 474-3700                           QUALCOMM INCORPORATED
10
                                                         Additional Counsel listed on the Signature
11                                                       Page
12

13

14

15
                                           UNITED STATES DISTRICT COURT
16
                                         NORTHERN DISTRICT OF CALIFORNIA
17                                               SAN JOSE DIVISION

18    FEDERAL TRADE COMMISSION                             Case No. 5:17-CV-0220-LHK-NMC

19                      Plaintiff,
                                                           QUALCOMM’S RESPONSES TO
20             v.                                          HIGH PRIORITY OBJECTIONS FOR
                                                           JANUARY 4, 2019 TRIAL DAY
21    QUALCOMM INCORPORATED,
      a Delaware corporation,
22
                        Defendant.
23

24             Pursuant to the Court’s October 24 Case Management Order, Qualcomm respectfully

25   submits the following response to the FTC’s high priority objection for the January 4, 2019 Trial

26   Day.

27

28
                           QUALCOMM’S HPO RESPONSES FOR JANUARY 4, 2019 TRIAL DAY
                                            17-CV-0220-LHK-NMC
     [[NYLIT:2781083v2:01/03/2019--07:51 AM]]
                 Case 5:17-cv-00220-LHK Document 1075 Filed 01/03/19 Page 2 of 8




 1             HPO No. 1. The FTC has designated more than four hours of deposition video from

 2   seven different witnesses to be played “as early as Trial Day 1 (Friday, January 4)”. (12/31/18

 3   Email from J. Baker.) This objection concerns the FTC’s refusal to play—together with its

 4   designated deposition testimony—approximately 10 minutes of deposition video designated by

 5   Qualcomm pursuant to the rule of completeness. 1 See Federal Rule of Evidence 106 (“If a party

 6   introduces all or part of a writing or recorded statement, an adverse party may require the

 7   introduction, at that time, of any other part . . . that in fairness ought to be considered at the same

 8   time.”); Federal Rule of Civil Procedure 32(a)(6) (“an adverse party may require the offeror to
 9   introduce other parts that in fairness should be considered with the part introduced”). The FTC
10   initially objected to all of Qualcomm’s designations, though it later dropped some of its
11   objections. The FTC maintains the remaining objections even though, pursuant to the parties’
12   agreement, Qualcomm’s completeness designations will be charged against Qualcomm’s trial
13   time, not the FTC’s.
14             The FTC has applied an improper test to Qualcomm’s completeness designations,
15   rejecting many on the grounds that the designation comprised a “new question and answer” or
16   were not “in proximity of any designated testimony” on a deposition transcript. (1/2/9 Email
17   from E. Gillen.) 2 However, the Rules do not limit completeness designations to those that
18   literally complete a single question and answer or that are next to designated testimony. Rather,

19   completeness designations are proper when they “provide[] context for the deposition excerpts

20
           1
21         The FTC has objected to: Chong Tr. 212:11-212:15; Chong Tr. 212:22-213:3; Grubbs Tr.
     93:15-93:19; Grubbs Tr. 129:13-129:16; Grubbs Tr. 316:21-316:24; Grubbs Tr. 317:22-318:6;
22   Grubbs Tr. 322:12-322:22; Jacobs Tr. 153:25-154:24; Jacobs Tr. 184:23-185:6; Jacobs Tr.
     229:18-230:1; Reifschneider Tr. 51:10-52:11; Reifschneider Tr. 88:8-88:10; Reifschneider Tr.
23   88:13-88:14; Reifschneider Tr. 126:8-126:19; Reifschneider Tr. 128:14-128:18; Reifschneider
     Tr. 128:21-129:12; Yang Tr. 122:13-122:16; Yang Tr. 122:20-122:21; Yu Tr. 70:8-70:9; Yu Tr.
24   70:12-70:15; Yu Tr. 71:11-71:13.
25         2
           “New question and answer” is the sole basis for the FTC’s objections to 10 Qualcomm
26   designations. “Not in proximity of any designated testimony” is an additional basis for the
     FTC’s objections to six more.
27
                           QUALCOMM’S HPO RESPONSES FOR JANUARY 4, 2019 TRIAL DAY
28                                          17-CV-0220-LHK-NMC
                                                     1
     [[NYLIT:2781083v2:01/03/2019--07:51 AM]]
                 Case 5:17-cv-00220-LHK Document 1075 Filed 01/03/19 Page 3 of 8




 1   already introduced” or “provide the Court with a clearer understanding of the testimony” of the

 2   witness. Apple iPod iTunes Antitr. Litig., 2009 WL 10678937 (N.D. Cal. 2009). Completeness

 3   designations, further, are proper to avert “misunderstanding or distortion” that may result from

 4   introducing one portion of testimony separately from another portion. Beech Aircraft Corp. v.

 5   Rainey, 488 U.S. 153, 171 (1988); see also F.R.E. 106 Advisory Committee Notes (the rule is

 6   designed to prevent “the misleading impression created by taking matters out of context”).

 7   During the parties’ meet and confer, the FTC suggested that all of Qualcomm’s completeness

 8   designations were unnecessary because Qualcomm could simply play designated testimony
 9   during its case. However, in recommending Rule 106, the Advisory Committee rejected
10   precisely that argument, considering “the inadequacy of repair work when delayed to a point
11   later in trial”. Qualcomm’s completeness designations would avoid the misunderstandings or
12   misleading impressions the Rules were designed to prevent.
13              In attempt to avoid burdening the Court with this issue, following the meet-and-confer
14   Qualcomm withdrew more than half of its completeness designations, including its brief re-direct
15   examination of Mr. Reifschneider, which addresses misleading impressions left by the testimony
16   the FTC has chosen to play. This will require the Court to hear the re-direct out of context
17   during Qualcomm’s case. Nevertheless, Qualcomm has made this accommodation to the FTC’s
18   objections.

19             Although the FTC then withdrew some of its objections, it continued to maintain 21 of

20   them. Examples drawn from its remaining objections illustrate the improper standard it has

21   applied to Qualcomm’s completeness designations:

22                   •    From the deposition of Dr. Paul Jacobs, the FTC is declining to play a Qualcomm

23                        completeness designation that literally falls directly between two designations

24                        made by the FTC. (Tr. 153:25-154:24.) The FTC’s stated basis for its objection

25                        is that Qualcomm’s designation concerns an “entirely new portion of [the] email”

26                        that is discussed in the FTC’s designations. (1/2/19 Email from. E. Gillen.)

27
                           QUALCOMM’S HPO RESPONSES FOR JANUARY 4, 2019 TRIAL DAY
28                                          17-CV-0220-LHK-NMC
                                                     2
     [[NYLIT:2781083v2:01/03/2019--07:51 AM]]
                 Case 5:17-cv-00220-LHK Document 1075 Filed 01/03/19 Page 4 of 8




 1                        Qualcomm’s completeness designation clearly concerns the same subject

 2                        matter—and the same document—as the FTC’s, and is necessary to provide

 3                        context for the testimony designated by the FTC. Yet the FTC improperly insists

 4                        that Qualcomm use this completeness designation, if at all, weeks later in its own

 5                        case, rather than permitting the Court to hear testimony about a single email in

 6                        context, in a coherent and continuous sequence. The FTC makes similarly

 7                        baseless objections to completeness designations in the deposition of Eric

 8                        Reifschneider. (Tr. 51:10-52:11; 88:8-14; 126:8-19.)
 9                   •    In deposition testimony designated by the FTC, John Grubbs testifies that his
10                        employer Blackberry
11                                                                             (Tr. 94:16-95:2), but the FTC
12                        has declined to play a short portion of the prior page of the deposition in which
13                        Mr. Grubbs indicates that he is not
14                                                                                            (Tr. 93:15-19).
15                        The FTC’s only basis for its objection is “new question and answer”, which is not
16                        a proper basis to object to a completeness designation.
17                   •    Mr. Grubbs also testifies, in testimony designated by the FTC, that BlackBerry
18                        was

19                                                                                         (Tr. 322:6-11), but in

20                        response to the very next question, Mr. Grubbs testifies that Blackberry in fact

21                        had                      against Qualcomm because it had

22

23

24                                   (Tr. 322:12-22.) The FTC’s only stated basis for objecting is that it

25                        comprises a “new question and answer”.

26                   •    In deposition testimony designated by the FTC, Nancy Yu, an employee of

27
                           QUALCOMM’S HPO RESPONSES FOR JANUARY 4, 2019 TRIAL DAY
28                                          17-CV-0220-LHK-NMC
                                                     3
     [[NYLIT:2781083v2:01/03/2019--07:51 AM]]
                 Case 5:17-cv-00220-LHK Document 1075 Filed 01/03/19 Page 5 of 8




 1                        Huawei, provides speculation that there has been no disruption in Huawei’s

 2                        supply of modem chips from Qualcomm only because Huawei had extended its

 3                        license agreement with Qualcomm (Tr. 69:24-70:1), but in response to the next

 4                        question Ms. Yu testifies that, in fact, Huawei has been

 5

 6                                                                           (Tr. 70:8-9; 12-15). Ms. Yu’s

 7                        latter testimony is necessary to correct the misimpression that Huawei lacks the

 8                        ability to challenge Qualcomm’s licensing terms.
 9                   •    In deposition testimony designated by the FTC, Brian Chong, an employee of
10                        Wistron, testifies that Wistron
11

12                                                                 (Tr. 246:1-4; 250:113-18). The FTC has
13                        declined to play a short section in which Mr. Chong testifies that
14

15

16

17                        (Tr. 212:11-15; 212:22-213:3.) The FTC’s only stated bases for objecting is that
18                        the completeness designation is “not in proximity of any designated testimony”

19                        and is a “new question and answer”, but Mr. Chong’s testimony is necessary to

20                        avoid the misleading impression that Wistron lacked the ability to negotiate a

21                        license agreement with Qualcomm because of “pressure” resulting from an

22                        imminent business opportunity.

23             Although the FTC has denominated this as just one HPO, the FTC has objected to several

24   other completeness designations, making it impractical (and not helpful to the Court) to address

25   every single objection in this submission. But those objections all raise the same general issue,

26   which is that the FTC is applying the wrong standard for completeness, which if accepted would

27
                           QUALCOMM’S HPO RESPONSES FOR JANUARY 4, 2019 TRIAL DAY
28                                          17-CV-0220-LHK-NMC
                                                     4
     [[NYLIT:2781083v2:01/03/2019--07:51 AM]]
                 Case 5:17-cv-00220-LHK Document 1075 Filed 01/03/19 Page 6 of 8




 1   require small snippets of testimony to be played out of context weeks from now. The rule of

 2   completeness is designed to avoid such disjointed and misleading presentation of evidence.

 3             The FTC’s HPO No. 1 should be overruled.

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                           QUALCOMM’S HPO RESPONSES FOR JANUARY 4, 2019 TRIAL DAY
28                                          17-CV-0220-LHK-NMC
                                                     5
     [[NYLIT:2781083v2:01/03/2019--07:51 AM]]
                 Case 5:17-cv-00220-LHK Document 1075 Filed 01/03/19 Page 7 of 8




 1   Dated: January 3, 2019                      Respectfully submitted,
 2

 3
                                                 CRAVATH, SWAINE & MOORE LLP
 4

 5                                               s/ Gary A. Bornstein
                                                 Gary A. Bornstein
 6                                                   Worldwide Plaza
                                                        825 Eighth Avenue
 7                                                          New York, NY 10019
                                                               Telephone: (212) 474-1000
 8
                                                                   Facsimile: (212) 474-3700
 9                                                                    gbornstein@cravath.com

10                                               Robert A. Van Nest
                                                 Eugene M. Paige
11                                               Justina K. Sessions
12                                               KEKER, VAN NEST & PETERS LLP
                                                     633 Battery Street
13                                                       San Francisco, CA 94111
                                                            Telephone: (415) 676-2289
14                                                              Facsimile: (415) 397-7188
                                                                    rvannest@keker.com
15                                                                  epaige@keker.com
16                                                                  jsessions@keker.com

17                                               Richard S. Taffet
                                                 MORGAN, LEWIS & BOCKIUS LLP
18                                                  101 Park Avenue
                                                        New York, NY 10178
19                                                          Telephone: (212) 369-6000
20                                                             Facsimile: (212) 309-6001
                                                                   richard.taffet@morganlewis.com
21                                               Willard K. Tom
                                                 MORGAN, LEWIS & BOCKIUS LLP
22                                                  1111 Pennsylvania Avenue, N.W.
                                                        Washington, DC 20004
23                                                          Telephone: (202) 739-3000
24                                                             Facsimile: (202) 739-3001
                                                                   willard.tom@morganlewis.com
25

26                                               Geoffrey T. Holtz
                                                 MORGAN, LEWIS & BOCKIUS LLP
27
                           QUALCOMM’S HPO RESPONSES FOR JANUARY 4, 2019 TRIAL DAY
28                                          17-CV-0220-LHK-NMC
                                                     6
     [[NYLIT:2781083v2:01/03/2019--07:51 AM]]
                 Case 5:17-cv-00220-LHK Document 1075 Filed 01/03/19 Page 8 of 8



                                                    One Market, Spear Street Tower
 1                                                     San Francisco, CA 94105
 2                                                        Telephone: (415) 442-1000
                                                              Facsimile: (415) 442-1001
 3                                                                donn.pickett@morganlewis.com
                                                                  geoffrey.holtz@morganlewis.com
 4
                                                 Attorneys for Qualcomm Incorporated
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                           QUALCOMM’S HPO RESPONSES FOR JANUARY 4, 2019 TRIAL DAY
28                                          17-CV-0220-LHK-NMC
                                                     7
     [[NYLIT:2781083v2:01/03/2019--07:51 AM]]
